Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recites "the overlapping in.
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dotan et al. (US PG PUB 20160284199), hereinafter "Dotan".
Regarding Claim 13, Dotan discloses:
A method comprising: 
capturing a meeting note from a first virtual personal assistant associated with a first public safety officer (i.e. alert/reminder content [i.e. meeting note] for reminding Jake [i.e. a first public safety office] in the event of his meeting with Jenn may be captured by 
determining that the first personal safety officer is within close physical proximity to a second public safety officer (i.e. the system, e.g. LAN/Wan proximity detectors may determine phone 502 of Jake [i.e. the first personal safety officer] is within the proximity with phone 504 of Jenn [i.e. a second public safety officer]) (Fig. 5, ¶ 0064 – 0065 and ¶ 0067); 
sharing information between the first virtual personal assistant and a second virtual personal assistant associated with the second public safety officer (i.e. a key, e.g. WT4@30Q [i.e. information], and/or proximity trigger specifying a type of communication, e.g. Wi-Fi, Bluetooth, etc. [i.e. information], may be shared between the proximity-based reminder program of Jakes’ phone 202/502 [i.e. the first virtual personal assistant] and a proximity-based reminder program [i.e. a second virtual personal assistant] of Jenn’s phone 204 [i.e. associated with the second public safety officer]) (Fig. 2 and ¶ 0033 - 0034); 
retrieving data by the first public safety officer relating to the second public safety officer (i.e. alert notifier 512 may access and manage [i.e. retrieve] a table  [i.e. data] storing information relating to pending reminder alerts [i.e. data by the first public safety officer relating to the second public safety officer] saved in association with the paired devices; wherein the table  [i.e. data] may include messages, sounds, etc. created by 
retrieving data by the second public safety officer relating to the first public safety officer (i.e. alert notifier 514 of Jenn’s phone 504 may also access and manage [i.e. retrieve] a table [i.e. data] storing information relating to pending reminder alerts [i.e. data by the second public safety officer relating to the first public safety officer] saved in association with the paired devices; wherein the table [i.e. data] may include messages, sounds, etc. created by Jenn [i.e. by the second public safety officer] and intended for Jake [i.e. relating the first public safety officer]) (Fig. 5, ¶ 0013 and ¶ 0060); 
determining if the data relating to the second public safety officer is related to the meeting note (i.e. an event entry in the calendar program may contain a specific time and user identifier, e.g. "lunch meeting with Jenn [i.e. the second public safety officer] at 1:00 pm. Then, based on the calendar entry indicating that Jenn will be at the lunch meeting, the proximity-based reminder program may automatically set/determine a pending reminder alert [i.e. the data relating to the second public safety officer] stored in association with Jenn’s phone is the alert/reminder [i.e. meeting note] which is to be provided during the lunch meeting [i.e. data relating to the second public safety officer is related to the meeting note]) (Fig. 5 and ¶ 0074); 
alerting the first public safety officer that the second public safety officer has data related to the meeting note (i.e. Jake [i.e. the first public safety office] may be alerted on his phone 502 that Jenn’s [i.e. the second public safety office] has data which satisfies second proximity condition, e.g. voice data, location data, facial recognition data [i.e. data 
alerting the second public safety officer of the meeting note (i.e. if proximity condition parameters are satisfied, pending reminder alerts [i.e. the meeting note] may be issued to Jake’s phone, Jenn’s phone [i.e. the second public safety officer] or both phones) (¶ 0038).


Regarding Claim 14, Dotan discloses:
wherein the step of alerting the first public safety officer that the second public safety officer has data related to the meeting note comprises alerting the first public safety officer that the second public safety officer has data related to the meeting note over an ad-hoc network (i.e. Jake [i.e. the first public safety office] may be alerted on his phone 502 that Jenn’s [i.e. the second public safety office] has data which satisfies second proximity condition, e.g. voice data, location data, facial recognition data [i.e. data related to], to provide the reminder alerts [i.e. meeting note]; the data satisfying the second proximity condition may be received via peer to peer connection via Bluetooth [i.e. ad-hoc network]) (530 – Fig. 5, ¶ 0016, ¶ 0044, ¶ 0063 – 0064 and ¶ 0073).






wherein the step of alerting the first public safety officer that the second public safety officer has data related to the meeting note comprises alerting the first public safety officer that the second public safety officer has data related to the meeting note via direct communication between the first mobile device and the second mobile device (i.e. Jake [i.e. the first public safety office] may be alerted on his phone 502 that Jenn’s [i.e. the second public safety office] has data which satisfies second proximity condition, e.g. voice data, location data, facial recognition data [i.e. data related to], to provide the reminder alerts [i.e. meeting note]; the data satisfying the second proximity condition may be received via peer to peer connection [i.e. direct communication between the first mobile device and the second mobile device]) (530 – Fig. 5, ¶ 0016, ¶ 0044, ¶ 0063 – 0064 and ¶ 0073).


Regarding Claim 16, Dotan discloses:
wherein the step of determining if the data relating to the second public safety officer is related to the meeting note comprises determining if the data relating to the second public safety officer is related to a predetermined event (i.e. an event entry [i.e. predetermined event] in the calendar program may contain a specific time and user identifier, e.g. "lunch meeting with Jenn at 1:00 pm [i.e. the second public safety officer is related to a predetermined event]. If the user identifier matches a device descriptor [i.e. the second public safety officer is related to the meeting note] saved in a table of the proximity-detection program, the proximity-based reminder program may automatically 


Regarding Claim 17, Dotan discloses:
wherein the step of determining if the data relating to the second public safety officer is related to the meeting note comprises determining if the data relating to the second public safety officer comprises a predetermined place (i.e. determining whether the data relating to the second user [i.e. the second public safety office] is related to the reminder alert [i.e. meeting note] may comprise determining that the second user [i.e. the second public safety officer] is at a particular place, e.g. a house [i.e. predetermined place]) (¶ 0040).


Regarding Claim 18, Dotan discloses:
wherein the step of alerting the first public safety officer that the second public safety officer has data related to the meeting note comprises alerting the first public safety officer that the second public safety officer has data related to the meeting note without revealing any personal information related to the second public safety officer (i.e. reminder alerts may be issued in a form of vibration, noise, etc. [i.e. without revealing any personal information related to the second public safety officer]) (¶ 0038).



wherein the step of alerting the first public safety officer that the second public safety officer has data related to the meeting note comprises alerting the first public safety officer that the second public safety officer has data related to the meeting note via a text message (i.e. reminder alerts may be issued in a form of SMS message [i.e. via a text message) (¶ 0038).


Regarding Claim 20, Dotan discloses:
wherein the step of alerting the first public safety officer that the second public safety officer has data related to the meeting note comprises alerting the first public safety officer that the second public safety officer has data related to the meeting note via an audio message (i.e. The issued reminder alert may take on a variety of forms including without limitation sound [i.e. audio message], vibration, visual graphic, SMS message, email message, etc.) (¶ 0081).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas (US PG PUB 20100217660), hereinafter "Biswas", in views of Naveh et al. (US PG PUB 20140101243), hereinafter "Naveh".
Regarding Claim 1, Biswas discloses:
A method comprising: 
determining that a first mobile device is located near a second mobile device (i.e. the method/system may determine that mobile devices [i.e. a first mobile device and second mobile device] are located within a proximity of each other) (Figs. 4, ¶ 0081 – 0082 and ¶ 0113);
exchanging information between a first virtual personal assistant associated with the first mobile device and a second virtual personal assistant associated with the second mobile device (i.e. the program [i.e. a first virtual personal assistant] running on first mobile device may exchange advertising contents [i.e. information] and interest profile information [i.e. information] with the program [i.e. a second virtual personal assistant] running on the second mobile device) (Abstract, Fig. 4 and ¶ 0068, ¶ 0083 and ¶ 0158); 
comparing the information to identify an overlapping topic in the information (i.e. As nodes come into contact with each other, they inform each other of their respective 
However, Biswas does not explicitly disclose:
alerting one of the users of the overlapping topic.
On the other hand, in the same field of endeavor, Naveh teaches:
comparing the information to identify an overlapping topic in the information (i.e. the system may compare the user profile information comprising the keyword phrases representing interests of the users to identify mutual [i.e. overlapping] interests [i.e. topic] in the user profile information) (Fig. 2, ¶ 0007 and ¶ 0040); and
alerting one of the users of the overlapping topic (i.e. the system can send a private system message [i.e. alerting] to a user indicating that another user shares a common [i.e. the overlapping] interest [i.e. topic] with him/her) (¶ 0049 and Claim - 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Biswas to include the feature for alerting one of the users of the overlapping topic as taught by Naveh so that the mutual interest/topic for a first user and a second user of the system may be identified by matching the profile information of the first user with the profile information of the second user, and the users may be notified of the identified mutual interests (Abstract, ¶ 0007 and ¶ 0049).



wherein the step of exchanging information comprises sending a query to a database including a topic (i.e. the mobile devices store [i.e. in a database] profiles which include the  interest information/vectors [i.e. a topic] associated with the corresponding users; the step of exchanging contents and interest profiles [i.e. information] may comprise analyzing the interest vectors [i.e. topic] from the profile stored in the mobile devices [i.e. sending a query to a database including a topic]) (¶ 0081, ¶ 0083 and ¶ 0158).

Regarding Claim 3, Biswas and Naveh disclose, in particular Biswas teaches:
wherein the step of exchanging information comprises exchanging information over an ad-hoc network (i.e. the step of exchanging contents and profiles [i.e. information] between mobile devices may be carried out over peer to peer network using ad hoc protocol [i.e. an ad-hoc network]) (¶ 0068 and ¶ 0074).

Regarding Claim 4, Biswas and Naveh disclose, in particular Biswas teaches:
wherein the step of exchanging information comprises exchanging information via direct communication between the first mobile device and the second mobile device (i.e. In various implementations, there is a one-to-one pairing of users and mobile devices. Each mobile device acts as a wireless node that communicates with other wireless nodes over a wireless channel. The nodes may be programmed so that they exchange information automatically. The devices exchange information as they come into proximity 

Regarding Claim 5, Biswas and Naveh disclose, in particular Naveh teaches:
wherein the overlapping topic comprises a predetermined event (i.e. the mutual interest [i.e. the overlapping topic] may comprise an event users plant to attend) (¶ 0049 and Claim – 9).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 6, Biswas and Naveh disclose, in particular Biswas teaches:
wherein the overlapping topic comprises a timeline (i.e. As nodes come into contact with each other, they inform each other of their respective interest profiles and exchange information if there is at least some level of common interest [i.e. the overlapping topic]; the exchanged common interest [i.e. the overlapping topic] may comprise frequent attendance of certain events [i.e. timelines of the users]) (¶ 0070).

Regarding Claim 7, Biswas and Naveh disclose, in particular Biswas teaches:
wherein the overlapping topic comprises a predetermined place (i.e. As nodes come into contact with each other, they inform each other of their respective interest profiles and exchange information if there is at least some level of common interest [i.e. the overlapping topic]; the exchanged common interest [i.e. the overlapping topic] may comprise a certain location [i.e. a predetermined place]) (¶ 0070).

Regarding Claim 8, Biswas and Naveh disclose, in particular Naveh teaches:
wherein the step of alerting one of the users of the overlapping topic comprises alerting one of the users of the overlapping topic without revealing any personal information related to the other user (i.e. the user may be provided/alerted with matched keyword phrases [i.e. overlapping topic] and certain profile information of the candidates; the system initially conceals the identities [i.e. without revealing personal information] of the candidates [i.e. other users] from the user to protect user privacy) (¶ 0053).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.

Regarding Claim 9, Biswas and Naveh disclose, in particular Biswas teaches:
wherein the overlapping information comprises a priority level (i.e. The interests of each user may be expressed as an n-tuple interest vector; Each element of the interest vector [i.e. the overlapping information] specifies how much interest the user has in a corresponding one of n content types. For example only, each element may be a number, such as from 0 to 10 [i.e. priority level], or an enumerated value, such as very interested, interested, somewhat interested, and not interested [i.e. priority level]) (¶ 0155).






wherein the step of alerting one of the users of the overlapping topic comprises alerting via a text message (i.e. the system can send a private system message [i.e. a text message] to a user indicating that another user shares a common [i.e. the overlapping] interest [i.e. topic] with him/her) (¶ 0049 and Claim - 3).
The prior art used in the rejection of the current claim is combined using the same motivations as was applied in claim 1.



Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biswas in views of Naveh as applied to claim 1 above, and further in view of Laight et al. (US PG PUB 20150213091), hereinafter "Laight".
Regarding Claim 11, Biswas and Naveh disclose all the features with respect to Claim 1 as described above.
However, the combination of Biswas and Naveh does not explicitly disclose:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via an audio message.
On the other hand, in the same field of endeavor, Laight teaches:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via an audio message (i.e. users are notified/alerted of mutual interest, e.g. specific hobby or interest in common [i.e. the overlapping topic], by presenting a voice profile [i.e. alerting via an audio message], pixelated profile image /video, first name and 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Biswas and Naveh to include the feature wherein the step of alerting one of the users of the overlapping topic comprises alerting via an audio message as taught by Laight so that the users may be informed of the mutual interest by presenting self-recorded voice/video profile, pixelated profile image /video (¶ 0034).


Regarding Claim 12, Biswas and Naveh disclose all the features with respect to Claim 1 as described above.
However, the combination of Biswas and Naveh does not explicitly disclose:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via visual augmentation.
On the other hand, in the same field of endeavor, Laight teaches:
wherein the step of alerting one of the users of the overlapping topic comprises alerting via visual augmentation (i.e. users are notified/alerted of mutual interest, e.g. specific hobby or interest in common [i.e. the overlapping topic], by presenting a video profile [i.e. alerting via visual augmentation], pixelated profile image /video, first name and age of another potential match based off their proximity from a GPS Location) (¶ 0011 and ¶ 0034).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282.  The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/Soe Hlaing/Primary Examiner, Art Unit 2451